DETAILED ACTION

Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022, has been entered.



Claim Disposition

3.	Claims 1-19, 22-24, 26, 29-30, 32-33, 35 and 38 have been cancelled. Claims 20-21, 25, 27-28, 31, 34 and 37 are pending. Claims 20-21, 25 and 27-28 (in-part) are under examination pertaining to fusion protein and composition without the DNA. Claims 31, 34 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to anon-elected invention, there being no allowable generic or linking claim. The elected claims will only be examined to the extent that they pertain to the elected subject matter and species.
 


Claim Objection

4.	Claims 20-21, 25 and 27-28 are objected to for the following informalities:
For clarity it is suggested that claim 20 is amended to read “A fusion protein comprising (i) at least one Ixodes ricinus salivary gland (IrCPI polypeptide, having an amino acid sequence at least 75% identical to SEQ ID NO: 1, (ii) at least one serum albumin polypeptide and (iii) at least one peptide linker, wherein the fusion protein has an increased circulatory half-life compared to an unfused IrCPI polypeptide, [[and]] wherein said at least one peptide linker is an Ala-Pro (AP) peptide linker selected from the group consisting of (AP)n, and P(AP)n, linker, and wherein “n” is a number from 5 to 15. See also claim 28 with similar language. The dependent claims hereto are also included.
Claims 27 and 28 are objected to for the recitation of non-elected subject matter.
Appropriate Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 20-21, 25 and 27-28 are rejected under 35 U.S.C. 112(a) or 35
U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AllA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to “a fusion protein comprising at least one Ixodes ricinus salivary gland polypeptide having at least 75% sequence identity to SEQ ID NO: 1, at least one serum albumin polypeptide and at least one peptide linker......” (see claims 20 and 28 for example). The invention as claimed
encompasses a large variable genus of salivary gland polypeptide and albumin from any source (see claims 20 and 28). The invention as claimed is devoid of a structure-function correlation. No activity is provided for the claimed fusion protein, the claimed embodiment is to a fusion protein with increased half-life but does not recite an activity per se for the mutated fusion protein. As no structure-function correlation is made and the claimed invention is directed to a large genus, the claimed invention is overly broad and not adequately described. The dependent claims recite human serum albumin and pro-rich linker, however, independent claims 20 and 28 needs to stand on its own and no activity is provided. The art generally recognizes that a single amino acid change can detrimentally affect the ‘structure-function’ relationship of a protein. Thus, the claimed invention is overly broad and devoid of an activity. The claimed invention is directed to a large variable genus of products that are not adequately described and no demonstration of possession of the large genus in the instant specification.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a Claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. It is noted that the specification provides disclosure that the fusion protein can be used for treating or preventing thrombus formation and/or thrombus growth, cardiovascular diseases, neurological diseases, cancer and metastasis.

The claims are read in light of the specification; however, the limitations of the specification cannot be read into the claims.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



Response to Arguments

6.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections of record under 112, first paragraph remains for the reasons stated above and herein. The rejections have been altered to reflect modifications made to the claims.
Applicant traverses the rejections of record stating that the claims have been amended to restrict the scope. This argument is not persuasive because the claimed invention is still directed to a broad genus claim with the recited ‘at least 75% sequence identity to SEQ ID NO:1” for the polypeptide and no specific albumin in the claim 20 and 28 and no recited activity for the fusion protein, thus the claims are still broad.
Applicant is reminded that the 'written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written
description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas- Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, the rejection remains and is final because applicant has not demonstrated possession of the large variable genus encompassed in the claims.


Conclusion

7.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is
(571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652